            Case 1:20-cv-05690-LLS Document 6 Filed 09/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CECILLE KILAYKO-GULLAS,

                              Plaintiff,
                                                                 1:20-CV-5690 (LLS)
                       -against-
                                                                        ORDER
 EAST END TEMPLE,

                              Defendant.

LOUIS L. STANTON, United States District Judge:

         By order dated August 20, 2020, the Court dismissed this action for failure to state a

claim on which relief may be granted. But the Court granted Plaintiff 30 days’ leave to file an

amended complaint. On September 14, 2020, the Court received a letter from Plaintiff in which

she requests an extension of time to comply with the Court’s August 20, 2020 order. (ECF 5.)

The Court grants Plaintiff a 30-day extension of time to comply with the Court’s August 20,

2020 order. Plaintiff must submit her amended complaint within 30 days of the date of this order.

         If Plaintiff fails to comply by the extended deadline, the Court will enter judgment

dismissing this action for failure to state a claim on which relief may be granted. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

         The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.

SO ORDERED.

Dated:     September 15, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
